Citation Nr: 0922240	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of service connection for 
generalized anxiety disorder (also claimed as posttraumatic 
stress disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 
1969.

In an August 2001 rating determination, the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted service connection for generalized anxiety disorder 
and assigned a 10 percent disability evaluation.

In a September 2002 rating determination, the RO proposed to 
server service connection for generalized anxiety disorder.  
In November 2002, the RO severed service connection for 
generalized anxiety disorder.  Thereafter, the Veteran 
perfected his appeal on this issue.

The Veteran appeared at a hearing before a hearing officer at 
the RO in November 2005 and at a Travel Board hearing before 
the undersigned in August 2006.

In a December 2006 decision, the Board denied entitlement to 
restoration of service connection for generalized anxiety 
disorder.  The Veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court).  In March 2008, 
the VA's General Counsel and the appellant, through his 
representative, filed a Joint Motion to remand the appeal to 
the Board.  Later that month, the Court granted the Joint 
Motion and remanded the claim for compliance with 
instructions in the joint motion.


FINDINGS OF FACT

1. In an August 2001 rating action, service connection was 
granted for a generalized anxiety disorder based upon a 
competent medical diagnosis of this disorder made at the time 
of a May 2001 VA examination.  

2. In a September 2002 rating decision, the RO proposed to 
sever service connection for generalized anxiety disorder.

3. In November 2002, the RO severed service connection for 
generalized anxiety disorder, effective February 1, 2003.

4.  The time frame from proposed severance of service 
connection to actual severance of service connection was less 
than 60 days.  

5.  The record does not include either a VA or private 
medical opinion certifying, with a summary of facts, findings 
and reasons supporting a conclusion that, in the light of all 
accumulated evidence, that the diagnosis on which service 
connection for an anxiety disorder was predicated was clearly 
erroneous.

6.  The RO did not follow mandated administrative procedure 
in its severance of service connection for generalized 
anxiety disorder.


CONCLUSION OF LAW

Severance of service connection for generalized anxiety 
disorder was not proper, and restoration of service 
connection for this disability is warranted from the date of 
severance forward.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 
38 C.F.R. §§ 3.103(b)(2), 3.303, 3.105(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the Veteran in substantiating his 
claim.

Severance

Governing law and regulation provide strict rules for the 
severance of service connection, along with strict procedural 
guarantees for the veteran or claimant who is subject to such 
a challenge.  Subject to the limitations in 38 C.F.R. § 3.114 
(pertaining to a change in the authorizing statute or 
interpretation of a law or a VA regulation) and 38 C.F.R. 
§ 3.957 (pertaining to a grant of service connection which 
has remained in effect for more than ten years), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5112; 38 C.F.R. § 3.105(d).  The burden of proof is upon 
the Government.  Id.  

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all the material facts and reasons.  Id.  The claimant will 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore 
and will be given sixty days for the presentation of 
additional evidence to show that service connection should be 
maintained.  Id.  If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a sixty-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  Id.

In an August 11, 2001, rating determination, the RO granted 
service connection for a generalized anxiety disorder 
(claimed as posttraumatic stress disorder), and assigned a 10 
percent disability evaluation effective January 25, 2001.  
The basis for the grant were the results of a May 2001 VA 
examination.  

In an August 23, 2001, rating determination, the RO continued 
the 10 percent disability evaluation for the service-
connected general anxiety disorder on the basis of the May 
2001 VA examination and a July 2001 VA examination which 
found no Axis I diagnosis.  The Veteran expressed 
disagreement with the assigned 10 percent disability 
evaluation.  

The Veteran was afforded an additional VA examination in July 
2002.  Following examination, there was no Axis I diagnosis 
rendered.  

In a September 2002 rating determination, the RO proposed to 
sever service connection for the service-connected 
generalized anxiety disorder.  

In a letter dated September 24, 2002, the RO informed the 
Veteran of the proposed reduction and indicated that it had 
enclosed a copy of the rating decision for his review.  The 
RO indicated that the Veteran could submit medical or other 
evidence to show why the change should not be made.  The 
evidence could be submitted by the Veteran or his 
representative.  If additional evidence was not received 
within 60 days, the evaluation would be reduced.  Reduced 
payments would begin the first day of the third month 
following notice to the Veteran of the final decision.  The 
RO also informed the Veteran of his right to a hearing.  It 
noted that if a request for a hearing was received within 
thirty days, payments would continue at the present rate 
until the hearing was held and the testimony was reviewed.  

In a rating determination dated November 1, 2002, the RO 
severed service connection for generalized anxiety disorder.  
The Veteran was notified of the severance by way of letter 
dated November 8, 2002.  

In the Joint Motion for Remand, the parties noted that VA 
severed service connection for the Veteran's generalized 
anxiety disorder without giving the required 60-day notice.  

In this regard, the Board notes that the passage of time from 
the date of notice of the proposed severance to the date of 
the rating determination which severed service connection was 
38 days and that the date of the letter notifying the Veteran 
of the severance was sent out 49 days after the notice of the 
proposed severance was sent to the Veteran at his last known 
address.  Thus, the RO did not comply with the 60-day time 
limit.  

In the Joint Motion for Remand, the parties also noted that 
VA failed to provide an examination which met the 
requirements of 38 C.F.R. § 3.105(d) prior to severance of 
the Veteran's service-connected benefits.  

The Board notes that section 3.105(d) provides that a change 
in medical diagnosis may be accepted as a basis for 
severance.  This case arguably concerns a change in diagnosis 
made between May 2001 and July 2001 and subsequent VA 
examinations, including the July 2002 and June 2003 VA 
examinations, which showed no Axis I diagnoses.  However, no 
medical professional, VA or private, who provided an opinion 
or discussed findings to the effect that there was no 
clinical evidence of an Axis I diagnosis, certified for the 
record that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated was 
clearly erroneous, accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion as is 
required under 38 C.F.R. §  3.105(d).

While the July 2001, July 2002, and June 2003 VA examiners 
provided no Axis I diagnoses, their opinions failed to meet 
the requirements of section 3.105(d).  The VA examiners did 
not certify in the light of all accumulated evidence that the 
diagnosis on which service connection was predicated was 
clearly erroneous.  Section 3.105(d) very clearly describes 
the limited and specific circumstance where a change in 
diagnosis may be accepted as a basis for severance of service 
connection.  If the change of diagnosis does not meet the 
criteria, then it may not be an acceptable basis for 
severance.  

The Court has held that the remedy for VA's failure to comply 
with due process safeguards is reversal of the severance.  
Wilson v. West, 11 Vet. App. 383, 386 (1998).  The Court held 
that, "because [VA] failed to apply 38 C.F.R. § 3.105, the 
appellants were never afforded the opportunity to rebut that 
finding, under the appropriate standard, before their 
benefits were terminated.  These errors amounted to a failure 
of due process, and termination of the benefits is fatally 
flawed."  Id. at 387.  

Accordingly, the Board concludes that severance of service 
connection for generalized anxiety disorder was improper, and 
that restoration of service connection for generalized 
anxiety disorder is warranted.

If the RO finds that the generalized anxiety disorder does 
not meet the criteria for a compensable evaluation, it should 
follow the provisions laid out in 38 C.F.R. § 3.344 (2008).


ORDER

The severance of service connection for generalized anxiety 
disorder in a November 2002 rating decision was improper, and 
the appeal for restoration of service connection is granted.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


